       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

  United States of America,

                 Plaintiff,

          v.                                          Civil Action No. 1:18-CV-1183 (GTS/CFH)

  Real Property commonly known as 423-425
  NYS Route 32, Schuylerville, New York,

  Real Property commonly known as 427 NYS
  Route 32, Schuylerville, New York,

  Real Property commonly known as 431 NYS
  Route 32, Schuylerville, New York,

  $10,000 in U.S. Currency,

  $10,001 in U.S. Currency, and

  $1,233 in U.S. Currency,

                 Defendants.


                  VERFIEID COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant property”) and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action in rem brought pursuant to 21 U.S.C. §§ 881(a)(6), 881(a)(7), and Rule G

of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant property as money furnished or intended to be furnished in

exchange for a controlled substance, proceeds traceable to such an exchange, or property used or

intended to be used to facilitate a violation of 21 U.S.C. § 841.
       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 2 of 9



                                          THE PARTIES

       1)      Plaintiff is the United States of America.

       2)      The defendant property consists of the following:

               a)      Real property commonly known as 423-425 NYS Route 32, Schuylerville,

New York, Tax Map ID: 194.-2-3.22;

               b)      Real property commonly known as 427 NYS Route 32, Schuylerville, New

York, Tax Map ID: 194.-2-3.1;

               c)      Real Property commonly known as 431 NYS Route 32, Schuylerville,

New York, Tax Map ID: 194.-2-4;

               d)      $10,001 in U.S. Currency that was seized from a 2008 Lexus driven by

Cleveland Francis (Francis) on or about March 4, 2018;

               e)      $1,233 in U.S. Currency that was seized from Francis when he was arrested

in Stillwater, New York, on or about March 4, 2018; and

               f)      $10,000 in U.S. Currency that was seized from Francis’s apartment, located

at 348 9th Avenue, 1st Floor, Mount Vernon, New York, on or about March 5, 2018.

       3)      The defendant currency is currently in the custody of the United States.

       4)      The defendant real property has not been seized but is located within this district

and within the jurisdiction of the Court. The United States does not request authority from the

Court to seize the defendant real properties at this time.1



1
  The United States will, as provided by 18 U.S.C. §§ 985(b)(1) and (c)(1): post notice of this
action and a copy of the complaint on the defendant real property; serve notice of this action on
the defendant real property owners and any other person or entity who many claim an interest in
the defendant property, along with a copy of this complaint; and file lis pendens against the
defendant real properties.


                                                  2
       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 3 of 9



                                JURISDICTION AND VENUE

       5)      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

       6)      This Court has in rem jurisdiction over the defendant property pursuant to 28 U.S.C.

§ 1355(b).

       7)      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                             FACTS

       8)      In August 2017, law enforcement learned that Cleveland Francis was distributing

large quantities of cocaine in and around Saratoga County, New York.

       9)      Francis supplied several drug dealers with cocaine, including Dennis Jones.

       10)     Dennis Jones, in turn, supplied this cocaine to other drug dealers, including Kent

Daniels.

       11)     On September 22, 2017, an undercover law-enforcement officer and a third party

met Daniels at the Saratoga Lake Golf Course and then drove in separate cars to Kent’s Crazy

Horse, a business that Daniels owns, in Moreau, New York. Once they arrived, Daniels handed a

bag containing cocaine to the third party who immediately handed the bag to the undercover.

       12)     On September 29, 2017, Francis brought approximately three ounces of cocaine to

a meeting with a third party in Clifton Park. During that meeting, the third-party told Francis that

he did not have enough money ($3,000) to purchase the cocaine. Francis responded that he would

leave the cocaine with Daniels and, once the third party had $3,000, that person should deposit it

into Francis’ business account at TD Bank.

       13)     On October 3, 2017, the third-party and the undercover met Daniels at the Saratoga

Lake Golf Course to retrieve the cocaine that Francis left with Daniels on September 29.



                                                 3
       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 4 of 9



       14)     After that meeting, $3,000 cash was deposited into Francis’s business account.

       15)     On October 16, 2017, Francis sold approximately three ounces of cocaine for

$3,400 to an undercover at a Stewart’s Shops in Malta, New York.

       16)     On November 15, 2017, Francis sold approximately three ounces of cocaine for

$3,750 to an undercover at an Outback Steak House in Clifton Park, New York.

       17)     On March 4, 2018, the undercover and Francis agreed to meet at a Stewart’s Shop,

in Stillwater, for a drug deal. When Francis pulled into the parking lot, he was approached by law

enforcement and placed under arrest.

       18)     When Francis was searched, he had $1,233 of the defendant currency on his person.

       19)     Francis later signed an authorization for law enforcement to search the vehicle that

he drove to the drug deal, which contained the following items that authorities seized:

               a)     A blue plastic bag containing approximately seven ounces of cocaine;

               b)     A red backpack containing ten $1,000 bundles of the defendant currency

wrapped in rubber bands; and

               c)     A single U.S. dollar bill of the defendant currency in the front driver’s side

door pocket.

Real Property Located at 423-425 State Route 32

       20)     Patrick Jones holds title to the real property located at 423-425 State Route 32.

       21)     During an interview with law enforcement, Patrick Jones denied ownership of this

property; advised that he has not been to the property since approximately 2006; and stated that

the property belongs to his brother, Dennis Jones.

       22)     On March 4, 2018, law enforcement began to execute a search warrant at 423-425

State Route 32.



                                                 4
       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 5 of 9



       23)     Dennis Jones and his daughter, Maggie Jones, were on site. Dennis Jones began a

conversation with investigators and, after being advised of his Miranda rights, engaged in the

following conversation with a deputy sheriff:

               Deputy:        “We know that Clev brought you cocaine today.
                              Where is it?”

               Jones:         “It’s not in the house, it’s outside, I’ll have to show
                              you.”

               Deputy:        “Where outside is it.”

               Jones:         “It’s in the shed but I’ll have to show you or you’ll
                              never find it.”

       24)     Dennis Jones then led investigators to a shed located approximately 60 yards from

the residence, but still on the property. Once at the shed, Jones stated that the cocaine was in a

plastic container located in an old metal cabinet in the back corner room. Investigators looked in

that location and found a plastic container with approximately 1.5 kilograms of cocaine.

       25)     When Dennis Jones was asked by the deputy about money from his “drug

transactions,” Dennis Jones stated “I don’t have any money left. When you got Clev you must

have found the $10,000 I gave him. That’s all I had.”

       26)     On the outside of this property, law enforcement found various buried and hidden

containers containing large quantities of U.S. Currency, marijuana, and cocaine.

       27)     Inside one of the containers was a magazine addressed to Dennis Jones.

       28)     In total, law enforcement seized $215,027, approximately 1.5 kilograms of cocaine,

and approximately 9.38 pounds of marijuana from this property.

       29)     Dennis Jones was arrested and charged with Criminal Possession of a Controlled

Substance in the First Degree.




                                                5
       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 6 of 9



Real Property Located at 427 State Route 32

       30)    Patrick Jones holds title to the real property located at 427 State Route 32.

       31)    During his interview with law enforcement, Patrick Jones denied ownership of this

property; advised that he has not been to the property since approximately 2006; and advised that

the property belongs to his brother, Dennis Jones.

       32)    On March 4, 2018, law enforcement began to execute a search warrant at 427 State

Route 32.

       33)    Debra Comorski was present during the search and indicated that she leases a

portion of the property from Dennis Jones.

       34)    Comorski subsequently gave the following written statement to law enforcement:

              I have seen many cars come into my driveway to meet with
              “Denny.” There were people here everyday starting around 11a.m.
              and going to about 7:30pm at the blue house. I have lived on the
              second floor of the blue house for the past four to five years. In my
              time living here I have seen Denny dealing cocaine and marihuana
              in the driveway of the blue house. I have witnessed hundreds of
              hand-to-hand transactions between Denny and his customers. When
              Denny was on vacation he would leave the cut-up coke with RJ
              Richardson at the trailer near my house. I know this because I
              bought from RJ about a year ago when Denny was in Alaska.

       35)    In total, law enforcement seized $27,116 and approximately 19.64 pounds of

marijuana from this property.

Real Property Located at 431 State Route 32

       36)    Dennis Jones and Mariann Werner hold title to the real property located at 431

State Route 32.

       37)    Dennis Jones leased a trailer on this property to RJ Richardson for $1,000 per

month.




                                                6
       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 7 of 9



       38)     Dennis Jones facilitated the sale of cocaine from the trailer.

       39)     Richardson sold cocaine from the trailer to, among other people, Comorski.

       40)     Richardson gave a written statement to law enforcement indicating that he gets his

“cocaine and weed” from Dennis Jones; that Dennis Jones has “thirty to forty customers”; and

that “[w]hile Denny was away I would hold cocaine for my friends and they would pay Denny.”

Personal Property at Francis’s Home in Mount Vernon

       41)     Francis rents one unit in an apartment building in Mount Vernon, New York.

       42)     On March 4, 2018, law enforcement began to execute a search warrant of Francis’s

apartment unit.

       43)     During the search, law enforcement seized from Francis’s apartment unit an

unregistered semi-automatic pistol together with cash consistent with the packaging (in rubber

bands) and denomination ($10,000) found on Francis’s person when he was taken into custody.

Related Criminal Cases

       44)     On June 29, 2018, Dennis Jones plead guilty in state court to Criminal Possession

of a Controlled Substance in the First Degree. He has since been sentenced to 14 years in prison

and 5 years of post-release supervision.

       45)     On September 12, 2018, Francis plead guilty in state court to Criminal Possession

of a Controlled Substance in the First Degree. He is awaiting sentencing.

                                           CONCLUSION

       46)     As required by Supplemental Rule G(2)(f), the facts set forth above support a

reasonable belief that the government will be able to meet its burden of proof at trial. Specifically,

probable cause exists to believe that the defendant property constitutes: (a) money furnished or

intended to be furnished by a person in exchange for a controlled substance in violation of the



                                                  7
       Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 8 of 9



Controlled Substances Act; (b) proceeds traceable to such an exchange; or (c) property used or

intended to be used to facilitate a violation of the Controlled Substances Act.

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

       a)      Issue a Warrant of Arrest In Rem, in the form submitted with this complaint;

       b)      Direct any person having any claim to the defendant property to file and serve their

verified claims and answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       c)      Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and

       d)      Award such other and further relief to the United States as it deems proper and just.



       Dated: October 1, 2018                     Respectfully submitted,

                                                  GRANT C. JAQUITH
                                                  United States Attorney

                                          By:     /s/ Adam J. Katz
                                                  ADAM J. KATZ (Bar No. 517894)
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  Northern District of New York
                                                  445 Broadway, Room 218
                                                  Albany, New York 12207
                                                  Phone:     (518) 431-0247
                                                  Fax:       (518) 431-0249
                                                  Email:     adam.katz@usdoj.gov




                                                 8
      Case 1:18-cv-01183-GTS-CFH Document 1 Filed 10/01/18 Page 9 of 9




                                     VERIFICATION

 STATE OF NEW YORK                 )
                                   ) ss:
 COUNTY OF ALBANY                  )


Herbert Hall, being duly sworn, deposes and states:

I am an Investigator with the Saratoga County Sheriff's Office, Assigned to the Drug
Enforcement Administration. I have read the foregoing Complaint for Forfeiture and assert
that the facts contained therein are true to the best of my knowledge and belief, based upon
knowledge possessed by me and/or on information received from other law enforcement
officers.

Dated this   r       day of September, 2018.           _z;;:-!).
                                                            - - - - - - - - - -...;-..- - -
                                                              Herbert Hall, Investigator
                                                              Saratoga County Sheriffs Office

                                                              Drug Enforcement Administration




 Sworn to and subscribed before me this    !)~ 0-- dayofSeptember, 2018.
                                                      .baz~
                                                      (Jotary Public



                                                               JESSICA VELLANO
                                                      NOTARY PUBLIC-STATE OF NEW YORK
                                                               No. 01VE6053483 ·
                                                        Qualified In Rensselaer County
                                                       Mv Comm1u1.on Expires Januarv oa. 20J_C,
                              Case 1:18-cv-01183-GTS-CFH Document 1-1 Filed 10/01/18 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 Real property known as 423-425 NYS Route 32, Schuylerville, NY, et
UNITED STATES OF AMERICA                                                                                         al.

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Saratoga
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   10/01/2018                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT            Waived                      APPLYING IFP                                       JUDGE     GTS                   MAG. JUDGE              CFH

                                                                                                        Case No.: 1:18-CV-1183
